Plaintiff in error brought an action before the justice of the peace on an account *Page 117 
for repairs and labor on an automobile, in the sum of $245. An attachment, based on the claim, was levied on the property of the defendant in error. Defendant in error moved to discharge the attachment, and, at the hearing, established the fact, and it was so admitted, that a large part of the bill was for materials furnished. Notwithstanding this fact, the justice of the peace overruled the motion to discharge the attachment. On appeal therefrom to the court of common pleas, the common pleas discharged the attachment. Error is prosecuted here from the judgment of the court of common pleas.
The record and transcript of the evidence taken on the motion before the court of the justice of the peace is filed in the case, and discloses the fact that a large part of the claim was for materials furnished.
Plaintiff in error contends that the attachment should have been discharged as to the amount of the claim based on materials furnished, but held good as to the claim for work and labor.
Attorney for plaintiff in error states in his brief that he is unable to find any authorities on the question, and this court knows of none involving the question presented. He argues in the brief that reason and justice would support his claim, and suggests that, if a claimant had a large claim against a party for work and labor, and a mere nominal claim for material, an attachment, based on the statute authorizing an attachment for work or labor, should not fail because a small, insignificant part of the claim was for material. The reasoning does not establish a statutory right or enlarge the provisions of the statute. Conversely, it might be said that a person could have a claim for a very large *Page 118 
sum for material furnished and a mere nominal sum for labor, and would thus succeed in tying up large amounts of property in endeavoring to enforce a settlement.
So that we are left to the plain provisions of the Code for grounds for attachment, which cannot be enlarged upon.
A proceeding in attachment is a summary, drastic procedure, and requires a strict construction of the Code. The Code provides for the right of attachment on a claim for work and labor. This attachment having been levied on a single claim for repairs, work, labor, and material, and such not being provided for in the statutes, we are of opinion that the court was correct in discharging the attachment, and that judgment will be affirmed.
Judgment affirmed.
MILLS and CUSHING, JJ., concur. *Page 119